             Case 2:21-cv-00961-AJS Document 9 Filed 08/04/21 Page 1 of 2
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 SADIS & GOLDBERG, LLP,

                          Plaintiff,                 Civil Action No. 2:21-CV-961

           vs.

 AKSHITA BANERJEE, the SASB
 IRREVOCALE TRUST DATED JUNE
 14™, 2014, and ANANT J. GANDHI AS
 TRUSTEE and ALL SUCCESSOR
 TRUSTEES,

                         Defendants.



                             TEMPORARY RESTRAINING ORDER

         AND NOW, this ~          day of   Au  (b ., 2021, it is hereby ORDERED that the assets held

by the SASB IRREVOCABALE TRUST DATED JUNE 14TH, 2014 up to $539,956 are frozen

and Defendants are enjoined from dissipating assets or transferring assets out of the SASB

IRREVOCABALE TRUST DATED JUNE 14m, 2014 pending the outcome of a hearing on the

merits of Plaintiff's Motion for Preliminary Injunction and Temporary Restraining Order.

         It is necessary to enter this Order without notice to Defendants because Plaintiff reasonably

fears that providing notice will trigger Defendants to intentionally transfer assets out of the SASB

IRREVOCABALE TRUST DATED JUNE 14m, 2014 for the purposes of hindering or delaying

Plaintiff's efforts to collect on its valid judgment of $539,956 entered against Defendant Akshita

Banerjee in civil action number 2: 19-CV-01682 in the United States District Court for the Western

District of Pennsylvania.

         This Order shall remain in full force and effect for fourteen (14) days from the date hereof

or unless sooner modified or dissolved by this Court.



{00411121.DOCX; I }
             Case 2:21-cv-00961-AJS Document 9 Filed 08/04/21 Page 2 of 2
          Bond is set at$   5) 000 ,              OC). This Order is conditioned upon and shall not be effective

until Plaintiff files a surety bond in the amount stated above.

          The Court hereby schedules a preliminary injunction hearing o n ~ day of                     A<) GUST ,
2021 at    9: 30     AMIPM
                               1
                                   ✓   1   o...    V, oeoC.oV\~enc.e •         l...oorY\   \.,..✓, -t-e.   +o +c.>l lo v../ ·

          Pursuant to Federal Rule of Civil Procedure 5, upon the entry of this Order, Plaintiff will

provide notice to Defendants.



                                                                          BY THE COURT:


                                                                            ~
